IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-14-00149-CV

                              IN RE RICHARD WALLRATH


                                      Original Proceeding



                               MEMORANDUM OPINION1

        We will grant mandamus relief if there has been an abuse of discretion and the

relator has no adequate remedy at law, such as an appeal. Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992) (orig. proceeding); In re Price, 998 S.W.2d 897, 897 (Tex. App.—Waco

1999, orig. proceeding); see also In re Johnson, 238 S.W.3d 846, 847 (Tex. App.—El Paso

2007, orig. proceeding). The relator has the burden of showing that he has no adequate

remedy available at law. Johnson, 238 S.W.3d at 847 (citing In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)).




1The background of this proceeding is well known to the parties; thus, we do not recite it here in detail.
Because the dispositive issue is settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a),
47.4.
           Because we conclude that relator has an adequate remedy at law in the form of

seeking a temporary injunction in the trial court,2 we deny his petition for writ of

mandamus.3 Our stay of the trial court’s April 10, 2014 “Order on Defendants’ Motion

to Dissolve Rule 11 Agreement” is vacated.4



                                                             REX D. DAVIS
                                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs with a note)*
Petition denied
Opinion delivered and filed August 21, 2014
[CV06]

      *(Chief Justice Gray concurs in the denial of the petition for writ of mandamus
but does not join the Court’s opinion.)




2
 The record shows that, in conjunction with the subject Rule 11 agreement, both sides agreed and
understood that relator would seek a hearing on his application for a temporary injunction.
3
    We express no opinion on whether the trial court abused its discretion.
4
    We grant relator’s and real parties’ respective motions for leave.


In re Wallrath                                                                            Page 2